Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 1 of 11 PageID #: 1187




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Terre Haute Division


  ROGER TODD,                                       )
                                                    )
               Plaintiff,                           )
                                                    )
        v.                                          )       Case No.   2:19-cv-85-JMS-DLP
                                                    )
  OCWEN LOAN SERVICING, INC., and                   )
  DEUTSCHE BANK NATIONAL TRUST CO., as              )
  Trustee for NovaStar Mortgage Funding Trust,      )
  Series 2007-1 ,                                   )
                                                    )
              Defendants.                           )

                                  CASE MANAGEMENT PLAN

  I.    PARTIES AND REPRESENTATIVES

        A.     Plaintiff:     Roger Todd (“Todd”)

               Defendants:    Ocwen Loan Servicing, LLC (“Ocwen”)
                              Deutsche Bank National Trust Co. (“Deutsche Bank”)

        B.     Plaintiff’s Counsel:

                              Michael P. Maxwell, Jr.
                              Travis W. Cohron
                              CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                              320 N. Meridian Street, Suite 1100
                              Indianapolis, IN 46204
                              Telephone: (317) 637-1321
                              mmaxwell@clarkquinnlaw.com
                              tcohron@clarkquinnlaw.com

               Defense Counsel:

                              David M. Schultz
                              Joseph D. Kern
                              HINSHAW & CULBERTSON
                              151 North Franklin Street, Suite 2500
                              Chicago, IL 60606
                              dshultz@hinshawlaw.com
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 2 of 11 PageID #: 1188




                                   jkern@hinshawlaw.com
                                   Telephone: (312) 704-3000
                                   Counsel for Defendants

            Counsel shall promptly file a notice with the Clerk if there is any change in this information.

  II.       JURISDICTION AND STATEMENT OF CLAIMS

        •   Plaintiff filed this case asserting claims under the Dodd-Frank Wall Street Reform and
            Consumer Protection Act, the Real Estate Settlement Procedures Act, 12 U.S.C. §2601, et
            seq., the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq., the Fair Credit
            Reporting Act, the Telephone Consumer Protection Act, 47 U.S.C. § 227, and the Truth
            In Lending Act, 15 U.S.C. § 1639. The basis of subject matter jurisdiction is federal
            question. This Court has supplemental jurisdiction to hear all state law claims pursuant
            to 28 U.S.C. §1367.

        •   Plaintiff’s Position: This action is based on the Defendants’ various mortgage servicing
            related errors and failure to follow reasonable procedures to correct and/or cease
            committing said errors upon receipt of statutorily defined notice to do so. Because of the
            acts and omissions of Defendants, Plaintiff is asserting a private right of action under the
            Real Estate Settlement Procedures Act pursuant to 12 U.S.C. §2605(f) for the claimed
            breaches of the specific rules set forth under Regulation X, a private right of action under
            the Fair Debt Collection Practices Act pursuant to 15 U.S.C. §1692k for Ocwen’s willful
            or deliberately indifferent conduct in connection with its collection efforts, a private right
            of action under the Fair Credit Reporting Act pursuant to 15 U.S.C.A. §1681s-2(b) for
            Ocwen’s willful or deliberately indifferent acts and omissions in reporting information
            regarding the mortgage and in failing to conduct reasonable investigate disputed
            information, a cause of action under the Telephone Consumer Protection Act for
            Ocwen’s numerous calls to Todd’s cellular telephone using an Automated Dialing
            System and/or Robocalls, breach of contract and fiduciary duty claims against Deutsche
            Bank, claims against Defendants for violation of the Discharge Injunction, 11 U.S.C. §
            524(i), Automatic Stay, & Fed. R. Bankr. P. Rule 3002.1(G), and claims against
            Deutsche Bank for violation of the Truth In Lending Act, 15 U.S.C. §1601, et seq.

        •   Ocwen Loan Servicing, LLC’s Position: Ocwen denies all liability and denies the alleged
            servicing errors. In particular, Ocwen denies that it violated the TCPA, RESPA, FDCPA,
            and FCRA. Put simply, Ocwen denies that Plaintiff has a valid claim under any those
            statutes. Ocwen also denies that it violated any orders issued by the bankruptcy court in
            Plaintiff’s bankruptcy proceeding or any other applicable bankruptcy rules. Plaintiff has no
            valid claim against Ocwen for any such alleged bankruptcy violations. Ocwen also denies
            that it violated Indiana’s Crime Victim’s Relief Act and denies that Plaintiff has a valid
            claim under that Act. Ocwen also denies that Plaintiff suffered any actual damages as a
            result of the conduct at issue or that Ocwen caused him any actual damages. Finally, Ocwen
            denies that Plaintiff is entitled to statutory damages, attorneys’ fees, or any other relief.
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 3 of 11 PageID #: 1189




         •   Deutsche Bank National Trust Co.’s Position: Deutsche Bank denies all liability. In
             particular, Deutsche bank denies that it breached any contract with Plaintiff or is liable for
             any alleged breach. It also denies that it violated TILA and denies Plaintiff has a valid claim
             under TILA. Deutsche Bank also denies that Plaintiff suffered any actual damages as a
             result of its alleged conduct or that it caused him any actual damages. Deutsche Bank
             further denies that Plaintiff is entitled to statutory damages, attorneys’ fees, or any other
             relief.

  III.       PRETRIAL PLEADINGS AND DISCLOSURES

             A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
                    June 18, 2019. [Note: Fed. R. Civ. P. 26(a)(1)(E) permits the parties to object to
                    making initial disclosures or to stipulate to a different deadline for making such
                    disclosures based upon the circumstances of the action. If any objection and/or
                    stipulation is made to initial disclosures in the CMP, the parties shall briefly state the
                    circumstances justifying their respective positions.]

             B.     Plaintiff(s) shall file preliminary witness and exhibit lists on or before June 25,
                    2019.

             C.     Defendant(s) shall file preliminary witness and exhibit lists on or before
                    July 2, 2019.

             D.     All motions for leave to amend the pleadings and/or to join additional parties shall
                    be filed on or July 18, 2019.

             E.     Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
                    special damages, if any, and make a settlement proposal, on or before
                    July 18, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
                    Court) a response thereto within 30 days after receipt of the proposal.

             F.     Except where governed by paragraph (G) below, expert witness disclosure deadlines
                    shall conform to the following schedule: Plaintiff(s) shall disclose the name, address,
                    and vita of any expert witness, and shall serve the report required by Fed. R. Civ. P.
                    26(a)(2) on or before February 18, 2020. Defendant(s) shall disclose the name,
                    address, and vita of any expert witness, and shall serve the report required by Fed. R.
                    Civ. P. 26(a)(2) on or before March 19, 2020; or if Plaintiff has disclosed no
                    experts, Defendant(s) shall make its expert disclosure on or before March 18, 2020.

             G.     Notwithstanding the provisions of paragraph (F), above, if a party intends to use
                    expert testimony in connection with a motion for summary judgment to be filed by
                    that party, such expert disclosures must be served on opposing counsel no later
                    than 90 days prior to the dispositive motion deadline. If such expert disclosures
                    are served the parties shall confer within 7 days to stipulate to a date for responsive
                    disclosures (if any) and completion of expert discovery necessary for efficient
                    resolution of the anticipated motion for summary judgment. The parties shall make
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 4 of 11 PageID #: 1190




              good faith efforts to avoid requesting enlargements of the dispositive motions
              deadline and related briefing deadlines. Any proposed modifications of the CMP
              deadlines or briefing schedule must be approved by the Court.

        H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
              such objections no later than 90 days prior to the proposed trial month. Any party
              who wishes to preclude expert witness testimony at the summary judgment stage
              shall file any such objections with their responsive brief within the briefing schedule
              established by S.D. Ind. L.R. 56-1.

        I.    All parties shall file and serve their final witness and exhibit lists on or before April
              18, 2020. This list should reflect the specific potential witnesses the party may call
              at trial. It is not sufficient for a party to simply incorporate by reference “any
              witness listed in discovery” or such general statements. The list of final witnesses
              shall include a brief synopsis of the expected testimony.

        J.    Any party who believes that bifurcation of discovery and/or trial is appropriate with
              respect to any issue or claim shall notify the Court as soon as practicable.

        K.    Discovery of electronically stored information (“ESI”). If either party is seeking the
              production of a substantial volume of ESI, then complete the ESI Supplement to the
              Report of the Parties’ Planning Meeting (also available in MS Word on the court’s
              website at http://www.insd.uscourts.gov/case-management-plans).

              If the parties believe that a substantial volume of ESI will not be produced in the
              case, the parties should include herein a brief description of the information
              anticipated to be sought in discovery in the case and include (1) the parties’
              agreement regarding the format in which ESI will be produced (including whether
              the production will include metadata), (2) a description of any other issues the
              parties believe may be relevant to discovery in the case, and (3) either the following
              claw back provision or the language of any alternative provision being proposed:

                      In the event that a document protected by the attorney-client
                      privilege, the attorney work product doctrine or other applicable
                      privilege or protection is unintentionally produced by any party to
                      this proceeding, the producing party may request that the document
                      be returned. In the event that such a request is made, all parties to the
                      litigation and their counsel shall promptly return all copies of the
                      document in their possession, custody, or control to the producing
                      party and shall not retain or make any copies of the document or any
                      documents derived from such document. The producing party shall
                      promptly identify the returned document on a privilege log. The
                      unintentional disclosure of a privileged or otherwise protected
                      document shall not constitute a waiver of the privilege or protection
                      with respect to that document or any other documents involving the
                      same or similar subject matter.
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 5 of 11 PageID #: 1191




                  The parties anticipate needing discovery regarding the loan at issue (the “Loan”),
                  Plaintiff’s bankruptcy proceeding, Ocwen’s servicing of the Loan, Plaintiff’s alleged
                  damages, and any applicable policies and procedures. The parties anticipate issuing
                  interrogatories and requests for production and conducting depositions regarding
                  same. The parties do not anticipate a substantial amount of ESI. However, the
                  parties agree to produce any relevant and discoverable ESI in PDF format or a
                  similar format to the extent possible.

  IV.     Discovery1 and Dispositive Motions

          Due to the time and expense involved in conducting expert witness depositions and other
          discovery, as well as preparing and resolving dispositive motions, the Court requires counsel
          to use the CMP as an opportunity to seriously explore whether this case is appropriate for
          such motions (specifically including motions for summary judgment), whether expert
          witnesses will be needed, and how long discovery should continue. To this end, counsel
          must select the track set forth below that they believe best suits this case. If the parties are
          unable to agree on a track, the parties must: (1) state this fact in the CMP where indicated
          below; (2) indicate which track each counsel believes is most appropriate; and (3) provide a
          brief statement supporting the reasons for the track each counsel believes is most
          appropriate. If the parties are unable to agree on a track, the Court will pick the track it finds
          most appropriate, based upon the contents of the CMP or, if necessary, after receiving
          additional input at an initial pretrial conference.

          A.      Does any party believe that this case may be appropriate for summary judgment or
                  other dispositive motion?

          Plaintiff intends to file summary judgment motion on all issues of liability for each of its
          claims against Defendants stated in Plaintiff’s First Amended Complaint and Demand for
          Jury Trial and/or cross-motions for summary judgment in response to any summary
          judgment motions filed by Defendant.

          Defendants anticipate filing a motion for summary judgment as to each of Plaintiff’s claims.
          It is Defendants’ position that each of Plaintiff’s claims fail for a number of reasons. In
          particular, Plaintiff’s TCPA claim fails because Plaintiff consented to receiving the calls at
          issue and did not revoke such consent and due to the fact that Ocwen’s dialing and/or
          telephone system at issue was not an automatic telephone dialing system as that term is
          defined by the TCPA. Similarly, Plaintiff’s RESPA claim fails because Ocwen reasonably
          investigated and responded to Plaintiff’s alleged concerns regarding the servicing of the

  1
      The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
      requests in sufficient time to receive responses before this deadline. Counsel may not serve
      discovery requests within the 30-day period before this deadline unless they seek leave of Court
      to serve a belated request and show good cause for the same. In such event, the proposed belated
      discovery request shall be filed with the motion, and the opposing party will receive it with
      service of the motion but need not respond to the same until such time as the Court grants the
      motion.
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 6 of 11 PageID #: 1192




        Loan and because Plaintiff suffered no actual damages due to Ocwen’s alleged non-
        compliance. Plaintiff’s FCRA claim fails for the same or similar reasons in that Ocwen
        reasonably investigated and responded to any alleged concerns regarding the reporting of
        the Loan. Plaintiff’s FDCPA claim fails because any alleged violations were not material
        nor intentional and resulted from a bona fide error notwithstanding the maintenance of
        procedures reasonably adapted to avoid the alleged violations at issue. Plaintiff’s breach of
        contract claim fails because Deutsche Bank did not breach any contract and is not liable for
        any alleged breach.

        Ongoing investigations may reveal additional information that Defendants may use in
        support its anticipated motion for summary judgment. Defendants expressly reserve the
        right to move for summary judgment as to all of Plaintiff’s claims on additional grounds to
        those presented above.

        B.      Select the track that best suits this case:

                X Track 2: Dispositive motions are expected and shall be filed by
                February 18, 2020; non-expert witness discovery and discovery relating to liability
                issues shall be completed by December 18, 2020; expert witness discovery and
                discovery relating to damages shall be completed by May 18, 2020. All remaining
                discovery shall be completed by no later than June 18, 2020.

                Absent leave of Court, and for good cause shown, all issues raised on summary
                judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

  V.    Pre-Trial/Settlement Conferences

        At any time, any party may call the Judge's Staff to request a conference, or the Court may
        sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery. The parties
        are encouraged to request an earlier date if they believe the assistance of the
        Magistrate Judge would be helpful in achieving settlement. The parties recommend a
        settlement conference in November 2019.

  VI.   Trial Date

        The parties request a trial date in July 2020. The trial is by jury and is anticipated to take
        two days. Counsel should indicate here the reasons that a shorter or longer track is
        appropriate. While all dates herein must be initially scheduled to match the presumptive
        trial date, if the Court agrees that a different track is appropriate, the case management order
        approving the CMP plan will indicate the number of months by which all or certain
        deadlines will be extended to match the track approved by the Court.
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 7 of 11 PageID #: 1193




  VII.   Referral to Magistrate Judge

         A.    Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial. [This section should be marked in the
               affirmative only if all parties consent. Do not indicate if some parties consent and
               some do not. Indicating the parties' consent in this paragraph may result in this
               matter being referred to the currently assigned Magistrate Judge for all further
               proceedings, including trial. It is not necessary to file a separate consent. Should
               this case be reassigned to another Magistrate Judge, any attorney or party of record
               may object within 30 days of such reassignment. If no objection is filed, the consent
               will remain in effect.]

         B.    Motions. The parties may also consent to having the assigned Magistrate Judge rule
               on motions ordinarily handled by the District Judge, such as motions to dismiss, for
               summary judgment, or for remand. If all parties consent, they should file a joint
               stipulation to that effect. Partial consents are subject to the approval of the presiding
               district judge.

  VIII. Required Pre-Trial Preparation

         A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be called
                       to testify at trial. This list may not include any witnesses not on a party’s
                       final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the like,
                       that will be used during the trial. Provide the Court with a list of these
                       exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by opposing
                       counsel. Stipulations as to the authenticity and admissibility of exhibits are
                       encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the party's
                       case in chief shall prepare and file with the Court and copy to all opposing
                       parties either:

                       a.      brief written summaries of the relevant facts in the depositions that
                               will be offered. (Because such a summary will be used in lieu of the
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 8 of 11 PageID #: 1194




                             actual deposition testimony to eliminate time reading depositions in a
                             question and answer format, this is strongly encouraged.); or

                     b.      if a summary is inappropriate, a document which lists the portions of
                             the deposition(s), including the specific page and line numbers, that
                             will be read, or, in the event of a video-taped deposition, the portions
                             of the deposition that will be played, designated specifically by
                             counter-numbers.

                5.   Provide all other parties and the Court with any trial briefs and motions in
                     limine, along with all proposed jury instructions, voir dire questions, and
                     areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                     findings of fact and conclusions of law).

                6.   Notify the Court and opposing counsel of the anticipated use of any evidence
                     presentation equipment.

        B.      ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the parties
                shall:

                1.   Notify opposing counsel in writing of any objections to the proposed
                     exhibits. If the parties desire a ruling on the objection prior to trial, a motion
                     should be filed noting the objection and a description and designation of the
                     exhibit, the basis of the objection, and the legal authorities supporting the
                     objection.

                2.   If a party has an objection to the deposition summary or to a designated
                     portion of a deposition that will be offered at trial, or if a party intends to
                     offer additional portions at trial in response to the opponent's designation,
                     and the parties desire a ruling on the objection prior to trial, the party shall
                     submit the objections and counter summaries or designations to the Court in
                     writing. Any objections shall be made in the same manner as for proposed
                     exhibits. However, in the case of objections to video-taped depositions, the
                     objections shall be brought to the Court's immediate attention to allow
                     adequate time for editing of the deposition prior to trial.

                3.   File objections to any motions in limine, proposed instructions, and voir dire
                     questions submitted by the opposing parties.

                4.   Notify the Court and opposing counsel of requests for separation of
                     witnesses at trial.

  IX.   Other Matters

        None.
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 9 of 11 PageID #: 1195




  Respectfully submitted, this 1st day of May 2019:

   By: /s/Michael P. Maxwell, Jr.
   Michael P. Maxwell, Jr.
   Travis W. Cohron
   CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
   320 N. Meridian Street, Suite 1100
   Indianapolis, IN 46204
   Telephone: (317) 637-1321
   tcohron@clarkquinnlaw.com
   mmaxwell@clarkquinnlaw.com
   Counsel for Plaintiff


   By: /s/ Joseph D. Kern (with consent)
   David M. Schultz
   Joseph D. Kern
   HINSHAW & CULBERTSON
   151 North Franklin Street, Suite 2500
   Chicago, IL 60606
   dshultz@hinshawlaw.com
   jkern@hinshawlaw.com
   Telephone: (312) 704-3000
   Counsel for Defendants
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 10 of 11 PageID #: 1196




   ******************************************************************************


                PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
                PRETRIAL/STATUS CONFERENCE.

                APPROVED AS SUBMITTED.

                APPROVED AS AMENDED.

                APPROVED AS AMENDED PER SEPARATE ORDER.

                APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
                SHORTENED/LENGTHENED BY ______________ MONTHS.


                APPROVED, BUT THE DEADLINES SET IN SECTION(S) _______________
                OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY ______________
                MONTHS.


                THIS MATTER IS SET FOR TRIAL BY                   ON
                _____________________________. FINAL PRETRIAL CONFERENCE IS
                SCHEDULED FOR ____________________________________ AT     .M.,
                ROOM                   .


                A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                                AT        .M. COUNSEL SHALL APPEAR:

                                         IN PERSON IN ROOM          ; OR

                                         BY TELEPHONE, WITH COUNSEL FOR
                           INITIATING THE CALL TO ALL OTHER PARTIES AND
                           ADDING THE COURT JUDGE AT (____)
                           ___________________; OR

                                       BY TELEPHONE, WITH COUNSEL CALLING
                           THE JUDGE'S STAFF AT (____) ___________________;


                DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
                _____________________
Case 2:19-cv-00085-JMS-DLP Document 22 Filed 05/01/19 Page 11 of 11 PageID #: 1197




          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an Order
  of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and including
  dismissal or default.

         Approved and So Ordered.




  ________________________                              ___________________________________
  Date                                                  U. S. District Court
                                                        Southern District of Indiana
